     Case 2:13-cv-01591-DJH-DMF Document 288 Filed 01/24/19 Page 1 of 2




 1                                                                                               SKC

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    David M. Garcia,                                  No. CV-13-01591-PHX-DJH (DMF)
10                          Plaintiff,                  ORDER
11    v.
12
      Charles L. Ryan, et al.,
13
                            Defendants.
14
15           Plaintiff David M. Garcia, who is represented by counsel, brought this civil rights
16    action pursuant to 42 U.S.C. § 1983. Pending before the Court is Defendant Baker’s
17    Motion for Summary Judgment. (Doc. 261.) Also before the Court is Plaintiff’s Stipulated
18    Dismissal of Defendant Dottie Baker Pursuant to Rule 41(a)(ii) Fed. R. Civ. P (“the
19    Stipulation”) (Doc. 272).
20           Under Rule 41(a)(1)(A)(ii), a Plaintiff may voluntarily dismiss an action without a
21    court order by filing “a stipulation of dismissal signed by all parties who have appeared.”
22    Fed. R. Civ. P. 41(a)(1)(A)(ii). Further, “[u]nless the notice or stipulation states otherwise,
23    the dismissal is without prejudice.” Id. at 41(B). Here, the Stipulation pertains solely to
24    the dismissal of Defendant Baker, and both Plaintiff and Defendant Baker have signed the
25    Stipulation via their respective counsel. (Doc. 272 at 1.) The Stipulation also states that
26    the dismissal is to be “with prejudice.” For good cause showing, the Court will dismiss
27    Defendant Baker from this action with prejudice and will deny Defendant Baker’s Motion
28    for Summary Judgment as moot.
     Case 2:13-cv-01591-DJH-DMF Document 288 Filed 01/24/19 Page 2 of 2




 1          IT IS ORDERED:
 2          (1)    The reference to the Magistrate Judge is withdrawn as to Defendant Baker’s
 3    Motion for Summary Judgment (Doc. 261), and the Motion is denied as moot.
 4          (2)    The Stipulation to Dismiss Defendant Baker (Doc. 272) is granted, and
 5    Defendant Baker is dismissed from this action with prejudice.
 6          Dated this 24th day of January, 2019.
 7
 8
 9                                              Honorable Diane J. Humetewa
10                                              United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
